DETAILED ACTION

This non-final office action is in response to applicant’s response to restriction filed March 24, 2022. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-22 and 37-44) in the reply filed March 24, 2022 (see page 9) is acknowledged. However, applicant further mentioned that claims 23-26 (Group II) are withdrawn while claims 23-36 were grouped together as Group II in the office action mailed January 24, 2022. Examiner construe that it was a topographical error. Examiner telephoned attorney of the record and left a voice message to confirm it. But no response was received. At this point, claims 1-22 and 37-44 (Group I) are being examined as elected by the applicant without traverse and applicant is suggested to withdraw and/or cancel claims 23-36 (Group II).
 
Information Disclosure Statement

The information disclosure statement filed 10/22/2019 and 03/25/2022 has been placed in the application file and the information referred to therein has been considered as to the merits. 

Drawings

The drawings filed on 10/22/2019 have been accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-10, 14-15, 17-19, 21-22, 37, and 40-44 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/048170 A1 to Ohlsson et al. (hereinafter “Ohlsson”).
Regarding claim 1. (Original) Ohlsson taught a method for wireless communications by a user equipment (UE), comprising: 
generating, while in a state with no dedicated resources allocated to the UE (Fig. 6, ref. 603. Page 15, lines 15-20. Due to some trigger, e.g. expiry of a UE inactivity timer, the suspending eNB 40 decides to suspend the RRC connection by sending a signal 601 to the UE. Page 15, lines 27-28. The UE enters an RRC Idle or suspended state (indicated by box 603) corresponds to a state with no dedicated resources allocated), a message with a first UE identification encrypted using a first key (Fig. 6, ref. 607. Page 16, lines 19-25. Sending a connection resumption request 609 ('RRC connection resume request') along with the encrypted uplink data (corresponds to encrypted message) to the resuming eNB. The UE 42 includes its Resume ID (corresponds to first UE identification) and an authorization token in the RRC connection resume request. Page 18, line 35 – Page 19, line 3. In some embodiments, instead of (or in addition to) including an authorization token in the RRC Connection Resume Request 609, the UE can integrity protect the whole RRC Connection Resume Request 609 using an integrity protection key (corresponds to first key)) and 
uplink data encrypted using a second key derived based on information obtained from a first base station (fig. 6, Suspending eNB) in a first cell prior to transitioning to the state (Page. 16, lines 28-30. The uplink data is encrypted using the new AS base key KeNB* (corresponds to second key) derived using the NCC and the security algorithm configuration indicated in signal 601. Fig. 6, ref. 601, 603. NCC, SecurityAlgorithmConfig are obtained prior to transition to RRC idle state. See also page page 15, lines 21-24); and transmitting the message to a second base station (fig. 6, ref. 40. Resuming eNB) in a second cell (fig. 6, ref. 609. Transmitting RRC connection request  + UL data to Resuming eNB. See page 16, lines 22-25).
Regarding claim 9, (Original) Ohlsson taught a method for wireless communications by a serving base station (fig. 6, ref. 40. Resuming eNB), comprising: 
receiving, from a user equipment that is in a state with no dedicated resources allocated to the UE (Fig. 6, ref. 603. Page 15, lines 15-20. Due to some trigger, e.g. expiry of a UE inactivity timer, the suspending eNB 40 decides to suspend the RRC connection by sending a signal 601 to the UE. Page 15, lines 27-28. The UE enters an RRC Idle or suspended state (indicated by box 603) corresponds to a state with no dedicated resources allocated), a message with a first ULE identification encrypted using a first key (Fig. 6, ref. 607. Page 16, lines 19-25. Sending a connection resumption request 609 ('RRC connection resume request') along with the encrypted uplink data (corresponds to encrypted message) to the resuming eNB. The UE 42 includes its Resume ID (corresponds to first UE identification) and an authorization token in the RRC connection resume request. Page 18, line 35 – Page 19, line 3. In some embodiments, instead of (or in addition to) including an authorization token in the RRC Connection Resume Request 609, the UE can integrity protect the whole RRC Connection Resume Request 609 using an integrity protection key (corresponds to first key)) and uplink data encrypted using a second key derived by the UE based on information obtained from another base station in a first cell prior to the UE transitioning to the state (Page. 16, lines 28-30. The uplink data is encrypted using the new AS base key KeNB* (corresponds to second key) derived using the NCC and the security algorithm configuration indicated in signal 601. Fig. 6, ref. 601, 603. NCC, SecurityAlgorithmConfig are obtained prior to transition to RRC idle state. See also page page 15, lines 21-24); and transmitting the message to a second base station (fig. 6, ref. 40. Resuming eNB) in a second cell (fig. 6, ref. 609. Transmitting RRC connection request  + UL data to Resuming eNB. See page 16, lines 22-25); 
sending a request to the other base station to transfer a context of the UE to the serving base station (Fig. 6, ref. 61, UE Context Req., Resume ID. Page 17, lines 5-6.); 
receiving a response to the request, the response including information regarding the second key (Fig. 6, ref. 613, UE Context Resp., UE context. Page 17, lines 12-15); and 
decrypting the uplink data using the second key (Page 17, line 34 – page 18, line 2. Decrypt uplink data).  
Regarding claim 17, (Original) Ohlsson taught a method for wireless communications by an anchor base station, comprising: 
providing, to a user equipment configured with a first key used to encrypt uplink data to be sent to another base station (Fig. 6, ref. 607. Page 16, lines 19-25. Sending a connection resumption request 609 ('RRC connection resume request') along with the encrypted uplink data (corresponds to encrypted message) to the resuming eNB. The UE 42 includes its Resume ID (corresponds to first UE identification) and an authorization token in the RRC connection resume request. Page 18, line 35 – Page 19, line 3. In some embodiments, instead of (or in addition to) including an authorization token in the RRC Connection Resume Request 609, the UE can integrity protect the whole RRC Connection Resume Request 609 using an integrity protection key (corresponds to first key)) while the UE is in a state with no dedicated resources allocated to the UE (Fig. 6, ref. 603. Page 15, lines 15-20. Due to some trigger, e.g. expiry of a UE inactivity timer, the suspending eNB 40 decides to suspend the RRC connection by sending a signal 601 to the UE. Page 15, lines 27-28. The UE enters an RRC Idle or suspended state (indicated by box 603) corresponds to a state with no dedicated resources allocated.), information for deriving a second key (Page. 16, lines 28-30. The uplink data is encrypted using the new AS base key KeNB* (corresponds to second key) derived using the NCC and the security algorithm configuration indicated in signal 601. Fig. 6, ref. 601, 603. NCC, SecurityAlgorithmConfig are obtained prior to transition to RRC idle state. See also page page 15, lines 21-24); 
receiving a request from the other base station to transfer a context of the UE from the anchor base station to the other base station (Fig. 6, ref. 61. Page 17, lines 5-6); and 
transmitting a response to the request, the response including information regarding the second key (Fig. 6, ref. 613. Page 17, lines 12-15).
Regarding claim 37, (Original) Ohlsson taught a method for wireless communications by an anchor base station, comprising: placing a user equipment (UE) in a state with no dedicated resources allocated to the UE, the UE configured with a first key (Fig. 6, ref. 603. Page 15, lines 15-20. Due to some trigger, e.g. expiry of a UE inactivity timer, the suspending eNB 40 decides to suspend the RRC connection by sending a signal 601 to the UE. Page 15, lines 27-28. The UE enters an RRC Idle or suspended state (indicated by box 603) corresponds to a state with no dedicated resources allocated.); receiving, from a serving base station, a first message with a first UE identification (Fig. 6, ref. 607. Page 16, lines 19-25. Sending a connection resumption request 609 ('RRC connection resume request') along with the encrypted uplink data (corresponds to encrypted message) to the resuming eNB. The UE 42 includes its Resume ID (corresponds to first UE identification) and an authorization token in the RRC connection resume request. Page 18, line 35 – Page 19, line 3. In some embodiments, instead of (or in addition to) including an authorization token in the RRC Connection Resume Request 609, the UE can integrity protect the whole RRC Connection Resume Request 609 using an integrity protection key (corresponds to first key)) and uplink data encrypted by the UE using the first key (Page. 16, lines 28-30. The uplink data is encrypted using the new AS base key KeNB* (corresponds to second key) derived using the NCC and the security algorithm configuration indicated in signal 601.); verifying the UE using the first key (Page 17, lines 21-25. Verifies the authorization token. Page 19, lines 3-5. Verify the identity by verifying the integrity protection of the message); and deciding whether to transfer context of the UE to the serving base station (Page. 17, lines 30 – Page 18, lines 2. If the authorization token is verified and steps 615 and 617 were successful, forward the UL data to the core network in step 619).   
Regarding claim 2, (Original) Ohlsson further taught the method of claim 1, wherein the state comprises at least one of: a radio resource control (RRC) state, a substate of an RRC state, or a configuration of an RRC state (Page 3, lines 5-6. Page 15, lines 15-20).
Claims 10, 18, and 40 recite similar limitations to claim 2, mutatis mutandis, the subject matter of claims 10, 18, and 40, which is therefore, also considered to be taught by Ohlsson as above.
Regarding claim 7, (Original) Ohlsson further taught the method of claim 1, further comprising receiving signaling, from the first base station, placing the UE in the state with no dedicated resources (Fig. 6, ref. 603. Page 15, lines 15-20) and indicating a mechanism for sending uplink data while the UE is in the state (Page. 16, lines 28-30).  
Claims 21 and 41 recite similar limitations to claim 7, mutatis mutandis, the subject matter of claims 21 and 41, which is therefore, also considered to be taught by Ohlsson as above.
Regarding claim 8, (Original) Ohlsson further taught the method of claim 1, further comprising providing an indication of at least one of a call type or a cause type to allow for network access control of the uplink data (Page 4, lines 10-12. Page 11, lines 21-25).  
Claims 14, 43 recite similar limitations to claim 8, mutatis mutandis, the subject matter of claims 14 and 43, which is therefore, also considered to be taught by Ohlsson as above.
Regarding claim 15, (Original) Ohlsson further taught the method of claim 14, further comprising providing the indication to an application server (Page 2, lines 7-9).  
Claim 44 recites similar limitations to claim 15, mutatis mutandis, the subject matter of claim 44, which is therefore, also considered to be taught by Ohlsson as above.
Regarding claim 19, (Original) Ohlsson further taught the method of claim 17, wherein the information for deriving the second key is provided to the UE when reconfiguring the UE to the state (Page 16, line 33 – page 17, line 3).
Regarding claim 22, (Original) Ohlsson further taught the method of claim 21, further comprising selecting the mechanism based on at least one of a service type of the UE, a user preference, or network operator configuration (Page 1, lines 23-34).  
Claim 42 recites similar limitations to claim 22, mutatis mutandis, the subject matter of claim 42, which is therefore, also considered to be taught by Ohlsson as above.
Allowable Subject Matter
Claims 3, 11, 16, 20, and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior arts on the record teach the following claim feature:
Claim 3: receiving, from the second base station, a reconfiguration message indicating a second UE identification and information regarding a third key to use for encrypting uplink data sent in a third cell.
Claim 11: transmitting, to the UE, a reconfiguration message indicating a second UE identification and information regarding a third key for the UE to use for encrypting uplink data sent in a third cell.
Claim 16: providing, based on the indication, radio resource control (RRC) signaling for a connection reject after the a context transfer of the UE to the serving base station.
Claim 20: request to transfer the context of the UE indicates a first UE ID; and the anchor base station verifies the UE based on the first UE ID and using the first key.
Claim 38: receiving, from the serving base station, a preference for a context transfer from the other base station to the serving base station.  
Claim 39: sending a message to the other base station with downlink data encrypted using the first key to be forward to the UE.
Dependent claims 4-6 and 12-13 are allowed due to their dependency on independent claim.
  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2010/057123 A2 (Agashe et al.): As represented by block 206, in response to the RLF, the access terminal may attempt to access a target to re-establish a radio link. For example, the access terminal may attempt to access the neighbor access point that currently has the highest received signal strength from the perspective of the access terminal. Here, the access terminal may send a message requesting connection re-establishment (e.g., a radio resource control (RRC) Connection Reestablishment Request) to the target. In conjunction with this attempt at access, the access terminal may provide the target with an identifier of the access terminal and an identifier of the source. [0029] The target may accept or reject the access terminal at this point. For example, if the target has been prepared for handover of the access terminal by the source, the target may accept the access terminal (e.g., the radio link is re-established at the target). In some implementations, the target may simply reject the access terminal if the target has not been prepared for handover. In other implementations, the target may perform a forward handover, whereby the target fetches the appropriate context from the source and completes the handover (e.g., re-establishes the radio link).
WO 2012/019362A (Johanssonet al.): The present invention relates to a method for providing information in a cellular wireless communication system, or more particularly to a method according to the preamble of claim 1. Furthermore, the invention also relates to a method in a mobile station, a method in a base station, a computer program, a computer program product, a mobile station device and a base station device. If however the UE context is lacking the re-establishment request is rejected and the UE drops to RRC idle state, which results in further delay before the UE can transit to RRC connected state and recommence any data communication. The "UE Context" may be passed to a cell during the HO procedure or at some other point in time. This transfer is called HO Preparation. Note also that the RRCConnectionReestablishmentRequest carries three fields, the Cell Radio Network Temporary Identifier (C-RNTI) of the UE in the serving cell where failure occurred, the Physical Cell Identity (PCI) of this cell, and the shortMAC-I calculated using the Identity (ID) of the re-establishment cell. The procedure for a successful RRC connection re-establishment is shown in figure 2 and for an un-successful RRC connection re-establishment in figure 3. Further, an example of too late HO (see below) followed by a successful RRC connection re-establishment is shown in figure 4 and too late HO followed by an un-successful RRC connection re-establishment is shown in figure 5.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawnchoy Rahman/Primary Examiner, Art Unit 2438